Citation Nr: 9920427	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  96-18 298A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to recognition as a "child" on the basis of 
permanent incapacity for self-support prior to attaining the 
age of 18.  


REPRESENTATION

Appellant represented by:	Bryan Adamson, Attorney


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active duty from June 1953 to February 1956 
and from August 1956 to June 1963.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from a March 
1996 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio, which denied a 
claim of entitlement to recognition of the appellant as a 
"child" for purposes of entitlement to benefits on the 
basis of permanent incapacity for self-support prior to 
attaining the age of 18.  


REMAND

The appellant requested and was granted a Travel Board 
hearing, which was scheduled in April 1998.  That hearing was 
rescheduled because it appeared that the appellant's father, 
the veteran, was notified of the hearing instead of the 
appellant.  The appellant's representative appeared at the 
rescheduled hearing, convened before the undersigned Board 
member in April 1999.  At that time, the veteran's 
representative requested postponement of the hearing so that 
a witness for the appellant could attend.  The request for 
postponement and rescheduling of the Board hearing was 
granted.  38 C.F.R. § 20.704 (1998).  Since Travel Board 
hearings are scheduled by the RO (see 38 C.F.R. § 20.704(a)), 
the Board is herein remanding the case for that purpose.  

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

The veteran and his representative should 
be advised of the availability of a 
Travel Board hearing in the form of a 
videoconference hearing, if a 
videoconference hearing can be scheduled 
at an earlier date than an "in-person" 
hearing before a Member of the Board.  

After the veteran has had an opportunity 
to designate in writing which form of 
Board hearing he desires, the veteran and 
his representative should be notified in 
writing of the date, time and place for 
the hearing, and a copy of the RO letter 
notifying the veteran and his 
representative in this regard should be 
associated with the claims file.  

The purpose of this remand is to afford the appellant due 
process of law.





		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



